Citation Nr: 0826873	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  03-21 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to higher evaluations for a lumbosacral spine 
disorder, with a bulging disc at L5-S1, initially evaluated 
as 10 percent disabling from April 2, 2001 until August 20, 
2005 and as 20 percent disabling thereafter.

2.  Entitlement to an initial evaluation in excess of 20 
percent for a cervical spine disorder, with disc protrusion 
at C6-C7 and narrowing of C5-C6 and C6-C7 foramina secondary 
to osteophytes.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right L4-L5 radiculopathy with decreased 
pinprick, right lower extremity, associated with a bulging 
disc at L5-S1.

4.  Entitlement to an initial compensable evaluation for 
status post right shoulder contusion.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had a verified period of active duty for training 
(ACDUTRA) from October 1989 to August 1990, and his 
subsequent service in the Army reserves included another 
period of ACDUTRA from March 16 to April 1 in 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  The Board 
remanded this case in May 2004.

In a December 2005 rating decision, the Appeals Management 
Center in Washington, DC (AMC) increased the evaluation for 
the veteran's lumbosacral spine disorder from 10 percent to 
20 percent, effective only from August 20, 2005.  In the same 
decision, the AMC granted a separate 10 percent evaluation 
for right lower extremity L4-L5 radiculopathy as of the same 
date, in view of the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  The Board notes that the now-staged 
lumbosacral spine evaluation represents less than a full 
grant of the benefit sought on appeal, while the separate 10 
percent evaluation for radiculopathy stems from the initial 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the Supplemental Statements of the Case from February 2006 
and December 2007, a single issue of "[e]ntitlement to a 
combined evaluation greater than 30 percent for lumbar spine 
disability" was listed.  For the sake of clarity, however, 
the Board is listing the underlying lumbosacral spine 
disorder and right lower extremity radiculopathy separately, 
with acknowledgement of the staged evaluation assigned for 
the lumbosacral spine disorder.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required.


REMAND

In June 2006, the AMC received a copy of a favorable February 
2006 disability decision from the Social Security 
Administration (SSA).  This decision contains references to 
disabilities of the neck, back, and upper and lower 
extremities.  Notably, there is a description of a 
consultative neurological examination from November 2005.  
The report of that specific examination is not of record, 
however, and there is no indication that the AMC has made 
efforts to obtain the medical documentation corresponding to 
the SSA disability benefits grant.  Such efforts are 
required, pursuant to 38 C.F.R. § 3.159(c)(2).  See also 
Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to 
assist includes obtaining SSA records when the veteran 
reports receiving SSA disability benefits, as such records 
may contain relevant evidence).  

Accordingly, the case is REMANDED for the following action:

1.  SSA should be contacted, and all 
medical records and documentation 
corresponding to the favorable February 
2006 decision should be requested.  All 
records obtained pursuant to this request 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  After completion of the above 
development, the veteran's claims of 
entitlement to higher initial evaluations 
for his lumbosacral spine, cervical 
spine, right lower extremity 
radiculopathy, and right shoulder 
disorders should be readjudicated.  If 
the determination of any of these claims 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




